o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-150365-13 uil the honorable susan m collins united_states senator harlow street room bangor me attention ------------------------ dear senator collins i am responding to your inquiry dated date on behalf of your constituent ---------------- ----------- asked if the internal_revenue_code the code imposes any limitations on the deductibility of medical_expenses and if any federal_income_tax law changes require a state to limit the amount of medical_expenses a person can claim for state_income_tax purposes the code sets two primary limitations on medical_expenses the expenses must exceed a percentage of adjusted_gross_income and the expenses must be for medical_care in general individuals may deduct expenses paid for medical_care of the individual their spouse or their dependent to the extent the expenses exceed percent of adjusted_gross_income however for taxable years beginning on or after date and ending before date the deduction limitation is percent of adjusted_gross_income for individuals or their spouses who are age or older at the end of the tax_year medical_care means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body the law limits deductions for medical_care to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness an expense qualifies as medical_care as preventing disease only if there is a present existence or an imminent probability of developing a disease physical or mental defect or illness conex-150365-13 individuals may not deduct personal family or living_expenses as medical_care if the expenses do not satisfy this definition we consider expenditures that are only beneficial to the general health of individuals personal not medical ----------- can find additional information about the rules for deducting medical_expenses in publication medical and dental expenses i am enclosing a copy of this publication there has been no change in federal_income_tax law that would require a state to limit the amount its citizens can claim as a medical_expense_deduction i hope this information is helpful if you have any questions please contact me at --------------------- or -------------------at --------------------- sincerely andrew j keyso associate chief_counsel income_tax and accounting enclosure
